DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Status
Applicant’s arguments and amendments dated 1/13/22 have been received and entered in the application. 
Claims 1-2, 4-8, 10-15, 17, and 19-21 are currently pending. 
Claims 19 and 21 are withdrawn as directed to non-elected inventions effectively without traverse in the response filed on 7/7/20. 
Claims 1 is currently amended. 
Claims 1-2, 4-8, 10-15, 17, and 20 are elected and examined on the merits. 
Withdrawn Objections & Rejections
The objections and rejections presented herein represent the full set of objections and rejections currently pending in this application. Any objections rejections not specifically reiterated are hereby withdrawn.		

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-8, 10, 14-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Daly et al (US Patent No. 7,396,664, hereinafter Daly) in view of Hou et al (US Publication No. 2018/0362610, hereinafter Hou). 
Daly discloses methods of producing fusion proteins with a vascular endothelial growth factor (VEGF) receptor component using Chinese hamster ovary (CHO) cells (col 1 ln 35-51, col 2 ln 39-63). Daly discloses first constructing nuclei acid sequences encoding the fusion proteins (col 1 ln 35-42, col 4 
Daly does not disclose that the CHO cells are cultured at a first temperature followed by a second lower temperature. 
Hou discloses methods of generating recombinant human follicle-stimulating hormone (hFSH) Fc fusion proteins (Abstract). Hou discloses using CHO cells which have been transfected to produce an hFSH Fc fusion protein (para 29-30). The cells are then cultured at 37°C until the cell density in the culture reaches 1x107 cell/mL (para 33-34). The temperature is then lowered to 33°C until the expression yield no longer increases (para 34, 65). Hou explains that lowering the temperature may increase the activity level of the protein and increase the cumulative yield of the recombinant protein (para 33-34). 
As both Hou and Daly are directed to methods of producing fusion proteins using CHO cells it would be obvious to one of ordinary skill in the art that the references could be combined. A skilled artisan would be motivated to combine the references for improved production of the fusion protein of Daly.
Neither Daly nor Hou explicitly disclose that the culture is a fed-batch culture. However, Hou discloses in one embodiment utilizing a basal media and a feeding media (para 65). Adding a feed media to a basal media is a hallmark of a batch-fed culture process. Therefore, there is a suggestion present in Hou that the culture process could be a fed-batch process.  
Daly and Hou are silent as to the amount of aggregates present in the fusion protein. The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not .
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Daly et al in view of Hou as applied to claims 1-2, 4-8, 10, 14-15, 17, and 20 above, and in further view of R. Ian Freshney, “Quantitation.” In: Culture of Animal Cell: A Manual of Basic Technique and Specialized Applications. (Hoboken, NJ, John Wiley & Sons, Inc., 2010), pp. 335-364. QH585.2.F74 2010 (hereinafter Freshney). 
Neither Daly nor Hou explicitly disclose that the culture periods last for a certain number of days. However, Hou discloses that the batch process may run for a total of 20 days, including both the culture periods at 37°C and 33°C (para 65). A skilled artisan would understand that the number of days of culture in the amplification period (culture at 37°C) may be determined by the initial culture conditions, such as seeding density, and could encompass 5 days, and the reduced temperature at 15 days, for a total of 20 day culture (See e.g., Freshney). 
Response to Arguments
Applicant’s arguments dated 1/13/21 have been fully considered are moot in view of the new grounds of rejection necessitated by applicant’s amendments. 
Conclusion
Claims 1-2, 4-8, 10-15, 17, and 19-20 are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414. The examiner can normally be reached Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA D JOHNSON/Primary Examiner, Art Unit 1632